EXHIBIT 10.2

THIRD AMENDMENT

TO

CONAGRA BRANDS, INC.

VOLUNTARY DEFERRED COMPENSATION PLAN

(January 1, 2017 Restatement)

WHEREAS Conagra Brands, Inc. (the “Company”) sponsors the Conagra Brands, Inc.
Voluntary Deferred Compensation Plan, effective January 1, 2017 (the “Plan”);
and

WHEREAS, the Company’s Human Resources Committee (the “HRC”) has the authority,
pursuant to Section 9.1 of the Plan, to amend the Plan; and

WHEREAS, the HRC desires to amend the Plan to (1) change the eligibility
criteria under the Plan, (2) increase the minimum deferral percentage,
(3) remove the minimum age for installment distributions, and (4) remove the
maximum age to commence a distribution.

NOW, THEREFORE, the Plan is amended, effective January 1, 2021, in the following
respects:

 

1.

Article II of the Plan is amended to read as follows:

“Compensation Deferral Contributions may be made by those employees of the
Employer who either have been selected by, and at the sole and absolute
discretion of, the Human Resources Committee, or who are categorized by the
Company or a Related Company as a grade level 24 or higher. Any Participant who
has a balance in the Plan shall be a Participant with respect to such balance
and any earnings or losses thereon. The Committee may increase from time to time
the required grade level, and the Committee may amend the Plan accordingly, all
without the approval of the Human Resources Committee or the Board.

Notwithstanding any provision in the Plan to the contrary, the Plan is intended
to be a nonqualified deferred compensation plan for a select group of management
or highly compensated employees (as that expression is used in ERISA) and
participation shall be limited to such employees. Each Participant shall
continue to be a participant in the Plan until all payments due under the Plan
have been paid. The Human Resources Committee may determine at any time that a
Participant shall no longer be eligible to make Compensation Deferral
Contributions.

Notwithstanding any provision apparently to the contrary in the Plan or in any
written communications, summary, resolution, oral communication or other
document, in the event it is determined that a Participant will no longer be
eligible to make Compensation Deferral Contributions, then the election for

 

1



--------------------------------------------------------------------------------

Compensation Deferral Contributions made by that individual in accordance with
the provisions of the Plan will continue for the remainder of the calendar year
during which such determination is made. However, no additional amounts shall be
deferred and credited to the Participant’s 409A Account under the Plan for any
future calendar year until such time as the individual is again determined to be
eligible to make Compensation Deferral Contributions and makes a new election
under the provisions of the Plan. Amounts credited to the 409A Account of such
individual shall continue to be adjusted pursuant to the other provisions of the
Plan until fully distributed.

Employer Matching Contributions and Employer Non-elective Contributions may be
made by the Employer to those Participants who have annual total cash
compensation from the Employer in excess of the Code Section 401(a)(17)
limitation.”

 

2.

The third sentence of Section 3.1 of the Plan is amended to read as follows:

“The minimum deposit shall be 6% of the Participant’s base salary or short-term
incentive.”

 

3.

The first paragraph of Section 5.1(b) of the Plan is amended to read as follows:

“This Section 5.1(b) shall apply, except to the extent another subsection of
this Section 5.1 or Section 5.3 is applicable. Each Participant may elect,
pursuant to Section 5.2, that any of such Participant’s Distribution
Sub-Accounts shall instead be paid (or installments shall commence), as follows:

(i) in the January of the calendar year specified by the Participant; or

(ii) on the earlier of the normal payment date under (c) below and the January
of the calendar year specified by the Participant.”

 

4.

The last paragraph of Section 5.1(b) of the Plan is deleted in its entirety.

 

5.

Section 5.1(c) of the Plan is amended to read as follows:

“(c) Normal Form of Payment. This Section 5.1(c) shall apply, except to the
extent another subsection of this Section 5.1 or Section 5.3 is applicable. The
normal form of payment of a Participant’s Distribution Sub-Accounts shall be a
single lump sum payment (the default form of payment) equal to the value of each
of the Participant’s Distribution Sub-Accounts as of the most recent Valuation
Date that precedes the payment date. However, a Participant may elect, pursuant
to Section 5.2, that payment of any Distribution Sub-Account shall be made in
annual installments over a period elected by the Participant that is not less
than one nor more than 10 years. Installments will commence following Separation
from Service only if the balance of all Distribution

 

2



--------------------------------------------------------------------------------

Sub-Accounts is at least $100,000.00, determined as of Separation from Service.
If a Participant does not satisfy, as of such Participant’s Separation from
Service, the Distribution Sub-Account balance requirement to commence
installments, the balance of the Distribution Sub-Accounts from which
installments had not commenced prior to Separation from Service will be paid in
a lump sum at the time provided herein. If installments commenced prior to
Separation from Service from a Distribution Sub-Account, then such installments
shall continue after Separation from Service regardless of the balance. Each
installment payment shall equal the quotient resulting from dividing the value
of the Participant’s applicable Distribution Sub-Account as of the most recent
Valuation Date that precedes the date the installment is to be paid by the sum
of one plus the number of installments to be paid after the current installment.
Any installments shall be paid annually during January of each year an
installment is due.”

IN WITNESS WHEREOF, the Company has caused this Third Amendment to be executed
on its behalf, by its officer duly authorized, this 19th day of May, 2020.

 

CONAGRA BRANDS, INC. By:  

/s/ Ryan Egan

Name:   Ryan Egan Title:   Vice President of Human Resources

 

3